        Case 1:18-cv-03167-LGS Document 186 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COSMOPOLITAN SHIPPING CO., INC.,

                               Plaintiff
                                                              18 Civ. 3167
                 - against -
                                                                ORDER
CONTINENTAL INSURANCE COMPANY,

                               Defendant.

LORNA G. SCHOFIELD, United States District Judge:

      WHEREAS, the telephonic pre-hearing conference is set for May 14, 2020, at 10:30

A.M. ECF 181. It is hereby

      ORDERED that the telephonic pre-hearing conference is adjourned to May 14, 2020, at

11:50 A.M.



Dated: May 12, 2020
       New York, New York
